Citation Nr: 0619469	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  99-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for postoperative 
residuals of a deviated septum.

4.  Entitlement to service connection for a chronic left knee 
disability.

5.  Entitlement to service connection for arthritis of the 
low back, left foot, left ankle, and left hip.

6.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a dental malocclusion with mandibular 
prognathism.

7.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

8. Entitlement to service connection for major depression.

9.  Entitlement to an evaluation in excess of 10 percent for 
fracture residuals of the right distal radius and 
carponavicular.

10.  Entitlement to an evaluation in excess of 10 percent for 
fracture residuals of the left radial head.

11.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his treating VA psychiatrist, and Mr. D.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1972 to September 1972 and on active duty from October 
1972 to September 1974 with the United States Navy.  
Thereafter, he served on ACDUTRA for several periods from 
1982 to 2000 in the Air National Guard.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, May 1999, July 2002, and 
June 2003 rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.  

As will be discussed in the remand portion of this decision, 
the issues of service connection for bilateral hearing loss, 
sinusitis, postoperative residuals of a deviated septum, a 
chronic left knee disability, and arthritis of multiple 
joints (to include the low back, left foot, left ankle, and 
left hip), the issues of entitlement to increased evaluations 
for fracture residuals of the right distal radius and 
carponavicular and the left radial head, and the issue of 
whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for a dental malocclusion with mandibular prognathism, 
require additional evidentiary development.  The TDIU claim 
is inextricably intertwined with these issues and must also 
be held in abeyance pending their final appellate 
adjudication.  All the aforementioned issues are thus 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a January 2000 rating decision, entitlement to service 
connection for a chronic psychiatric disorder was denied.  

2.  The additional evidence submitted subsequent to the 
January 2000 rating decision is not cumulative and redundant, 
bears directly and substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the appellant's claims of 
entitlement to service connection for a chronic psychiatric 
disorder.

3.  The objective medical evidence indicates an etiological 
link between the veteran's diagnosis of major depression and 
his service-connected residuals of fracture of his right 
wrist and left elbow.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a chronic 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).

2.  Major depression is proximately due to the veteran's 
service-connected residuals of fracture of his right wrist 
and left elbow.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2005).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2005).  As will be further discussed below, because the 
Board finds that new and material evidence pertinent to the 
claim of entitlement to service connection for a chronic 
psychiatric disability has been submitted, and because the 
claim for VA compensation for a chronic psychiatric 
disability is being granted in full, the notification and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 are deemed to have been fully satisfied with 
respect only to this single issue.

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

The RO has characterized one of the claims on appeal as 
entitlement to a psychiatric disorder secondary to service-
connected left elbow and right wrist disabilities, but the 
veteran's appeal with regard to his psychiatric claim is more 
appropriately characterized as whether new and material 
evidence was submitted to reopen this claim.  This is so 
because in January 2000 the RO denied this claim, which was 
not appealed by the veteran, so that decision is final. The 
veteran must therefore submit new and material evidence to 
reopen the claim.  The Board acknowledges that, in a rating 
decision dated June 2003, the RO reopened the veteran's claim 
and then denied it on its merits.  However, the matter of 
whether new and material evidence has been received to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal even when an agency of original 
jurisdiction reopens and denies the claim on its merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
The Board finds that the pertinent evidence submitted by the 
veteran includes oral hearing testimony and multiple 
statements dated from 2003 - 2006 from the veteran's treating 
VA psychiatrist, which all contain opinions that, when viewed 
as a whole, specifically draw an etiological link between the 
veteran's diagnosis of major depression and his service-
connected orthopedic disabilities of his right wrist and left 
elbow.  Therefore, this evidence is new and material to the 
claim as it is not cumulative and redundant, bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the appellant's claim of entitlement to 
service connection for a psychiatric disorder.  The veteran's 
application to reopen his previously denied claim in this 
regard was thus properly reopened for a de novo review on the 
merits in the RO decision of June 2003.

At the time of the January 2000 rating action, the veteran's 
service medical records and VA outpatient treatment records 
dated from February to December 1999 were considered.  The RO 
determined that an acquired psychiatric disorder was not 
present in service and was not proximately due to service-
connected disabilities.

The evidence submitted since that decision reflects that the 
veteran is currently unemployed and receives disability 
benefits from the Social Security Administration (SSA).  In 
oral testimony presented before an RO Decision Review Officer 
in December 2003, and in written opinions dated in February 
2004, June 2004, October 2004, and March 2006, a VA 
psychiatrist specifically stated that it was at least as 
likely as not that the veteran's service-connected right 
wrist and left elbow disabilities, manifested by chronic 
pain, discomfort, and physical limitation of use, directly 
contributed to the onset of his major depression.  In a March 
2006 statement, the veteran's private physician, Dr. M.Z., 
reported that he had reviewed the veteran's medical history 
and also held the opinion that the veteran's depression was 
related to chronic pain from his right wrist and left elbow.

Service connection for an acquired psychiatric disorder was 
previously denied, in part, because there was no evidence 
establishing a causal relationship between the veteran's 
service-connected disabilities and major depression.  Newly 
submitted evidence directly addresses this fact, and is 
material to this claim.  This claim for service connection 
for an acquired psychiatric disorder is reopened, to be 
reviewed on a de novo basis.

Service connection for an acquired psychiatric disorder - de 
novo review.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).

The Board has found no countering opinion or other objective 
evidence that challenges the VA psychiatrist's opinion that 
it is as likely as not that the veteran's diagnosis of major 
depression is etiologically related to his service-connected 
right wrist and left elbow disability.  The record shows that 
the VA psychiatrist has consistently maintained that such an 
association exists and has demonstrated her conviction by her 
willingness to present oral testimony on the veteran's behalf 
and to submit multiple written statements that reiterate this 
nexus opinion.  Furthermore, the March 2006 statement of Dr. 
M.Z. is in broad concurrence with the VA psychiatrist in this 
regard.  Therefore, as the weight of the clinical evidence is 
overwhelming in the veteran's favor, the Board will allow 
service connection for major depression on the basis of being 
secondary to his service-connected orthopedic disabilities.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder; the claim is reopened.

Service connection for major depression is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In June 2002, VA received notification from the veteran via 
his representative that he had recently been awarded SSA 
disability benefits.  The representative submitted a copy of 
the SSA award letter and decision, both of which are dated 
in June 2002.  However, the actual medical records reviewed 
by the SSA in its adjudication of the veteran's SSA claim 
were not included in the submission.  As these medical 
records are potentially relevant to the remaining issues on 
appeal, the case must be remanded so that copies of them may 
be obtained for inclusion in the evidence.  (VA's duty to 
assist includes a duty to obtain SSA records, whether the 
issue is for service connection or for an increased rating.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 
11 Vet. App. 163 (1998).)  The remaining issues on appeal 
must therefore be held in abeyance pending this development.  

Additionally, in view of the favorable determination of this 
appellate decision with respect to the allowance of service 
connection for major depression, the claim of entitlement to 
a TDIU must be held in abeyance pending the RO's 
implementation of the allowance and assignment of a 
disability evaluation for this psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), as it 
pertains to the claims for service 
connection, new and material evidence, 
and a TDIU.  

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of ACDUTRA.

3.  The RO should contact the Social 
Security Administration and obtain the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss, sinusitis, postoperative residuals 
of a deviated septum, a chronic left 
knee disability, and arthritis of 
multiple joints (to include the low 
back, left foot, left ankle, and left 
hip), and the claims of entitlement to 
increased evaluations fracture residuals 
of the right distal radius and 
carponavicular and the left radial head.  
The RO should also readjudicate the 
issue of whether new and material 
evidence was submitted to reopen a 
previously denied claim of entitlement 
to service connection for a dental 
malocclusion with mandibular 
prognathism.  Thereafter, the RO should 
then readjudicate the claim for a TDIU.  
If the maximum benefit is not awarded 
with respect to any of these claims, the 
veteran must be provided with a 
Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


